DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 02, 2021 has been entered.

Allowable Subject Matter
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  
a.	Claims 1-20 are allowable.
b.	The following is an Examiner's Statement of Reasons for Allowance:  Claims 1-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches the image processing apparatus and method for 
	searching for a second document that relates to the first document included in the received first job, wherein the second document is different from the first document;
	selecting, as an output form to be executed for the second document, one output form from among a plurality of output forms based on a user’s instruction;
	generating a second job for outputting the second document in the selected one output form, wherein the generated second job is different from the first job; and 	controlling to execute the generated second job.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a. Yamamoto (US Publication No. 2010/0082709) discloses a document processing system capable of storing relation information representing the relation between the input image data and the specified related document data.  The system comprises a related document specifying unit for specifying document data related to the image data input by the input unit and a storage unit to store relation information representing the relation between the input image data and the related document data 
	b. Watanabe (US Publication No. 2011/0184947) discloses an information processing apparatus for compiling and printing related documents by inputting one search term.  A portal server uses one designated search term for each portlet and extracts related information.  The extracted search results resulting from searching each port using the search term formulae are laid out as one document for printing. Watanabe teaches the printing of a plurality of related documents but fails to teach the selecting, as an output form to be executed for the specified related document as a second document, one output form from among a plurality of output form based on a user’s instruction and generating a second job for outputting the second document.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-VINH THI NGUYEN whose telephone number is (571)272-7466.  The examiner can normally be reached on Monday-Friday 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANH-VINH T NGUYEN/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        
ANH-VINH THI NGUYEN
Primary Patent Examiner
Art Unit 2676



June 4, 2021